STATE OF VERMONT
SUPERIOR COURT                                                  ENVIRONMENTAL DIVISION
Vermont Unit

Senecal Shoreline Permit #97                                            Docket No. 95-8-15 Vtec


Senecal Shoreline Permit #98                                            Docket No. 96-8-15 Vtec


Cert of Appropriateness 451 Appletree Point                           Docket No. 103-8-15 Vtec
Rd.


Cert of Appropriateness 465 Appletree Point                           Docket No. 104-8-15 Vtec
Rd.


                             ENTRY REGARDING MOTION

Title:        Oral Motion to Remand
Filer:        Larsen Land Trust
Attorney:     James A. Dumont
Filed Date:   March 21, 2016

No response filed

The motion is GRANTED.

        All parties other than the City of Burlington and Agency of Natural Resources have
entered into a Settlement Agreement resolving all issues within these four coordinated
matters. The City wishes for the two appeals of Certificates of Appropriateness to be remanded
to the Development Review Board (DRB) for consideration of the parties’ resolution. ANR (and
all other parties) ask that the two appeals of Shoreline Permits be placed on inactive status to
await a final decision of the City of Burlington DRB.

       We therefore REMAND Docket Nos. 103-8-15 and 104-8-15 to the City of Burlington
DRB to consider the Amended Permit Conditions as identified with the parties’ Settlement
Agreement. We also place Docket Nos. 95-8-15 Vtec and 96-8-15 Vtec on inactive status and
await a motion or request to reactive these two appeals.

So ordered.

Electronically signed on March 21, 2015 at 9:07 AM pursuant to V.R.E.F. 7(d).



_________________________________________
Thomas G. Walsh, Judge
Superior Court, Environmental Division



Notifications:
James A. Dumont (ERN 1948), Attorney for Appellant Larsen Land Trust
James A. Dumont (ERN 1948), Attorney for Appellant Lauritz Larsen
James A. Dumont (ERN 1948), Attorney for Appellant Douglas Campbell
James A. Dumont (ERN 1948), Attorney for Appellant Christine Campbell
James A. Dumont (ERN 1948), Attorney for Appellant Kathleen Cooke
James A. Dumont (ERN 1948), Attorney for Appellant James Cooke
James A. Dumont (ERN 1948), Attorney for Appellant Shanta Eastman
James A. Dumont (ERN 1948), Attorney for Appellant Ian Bleakney
James A. Dumont (ERN 1948), Attorney for Appellant Jeff Haig
James A. Dumont (ERN 1948), Attorney for Appellant Burr Miller
James A. Dumont (ERN 1948), Attorney for Appellant DeLora Miller
James A. Dumont (ERN 1948), Attorney for Appellant Morgan Sparks
Matthew B. Byrne (ERN 2486), Attorney for Appellee Alfred Senecal
Matthew S. Stern (ERN 5743), Attorney for party 15 Co-counsel
Kimberlee J. Sturtevant (ERN 4778), Attorney for Interested Person City of Burlington

dchamber